 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13                         IN THE UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
14

15   NOEL C. MURRAY and DR. SWARNA                        Case No.: 2:18-cv-01382-MMD-GWF
     PERERA, on behalf of themselves and all          ORDER RE:
16   others similarly situated,                           STIPULATION AND [PROPOSED]
17
                                                          ORDER TO EXTEND BRIEFING
                   Plaintiffs,                            SCHEDULE ON DEFENDANTS’
18                                                        MOTION TO DISMISS FIRST
                                   vs.                    AMENDED COMPLAINT
19

20
     PROVIDENT TRUST GROUP, LLC,

21                 Defendant.
22

23           Plaintiffs Noel C. Murray, Dr. Swarna Perera, and Joyce E. Friedman (“Plaintiffs”), by

24   and through their counsel of record, the Law Office of Hayes & Welsh, the Law Office of

25   Christopher J. Gray, P.C., and the Law Offices of Joshua B. Kons, LLC, and Defendant Provident

26   Trust Group, LLC, by and through its counsel of record, Greenberg Traurig, LLP, hereby stipulate
27   and request that the Court extend the time by which Plaintiffs must file papers in opposition to
28
                                                    -1-
 1   Defendant’s Motion to Dismiss Plaintiffs’ First Amended Complaint (DE 49, the “Motion to
 2   Dismiss”) until and including, July 26, 2019. This Stipulation is made and based upon the
 3   following:
 4          1.    Plaintiffs filed their First Amended Class Action Complaint on May 8, 2019, in
 5                which they allege Defendant breached contractual duties as custodian of Plaintiffs’
 6                Individual Retirement Accounts. [ECF No. 46]. Plaintiffs seek certification to
 7                represent a class of similarly situated individuals across the country. Id.
 8          2.    Defendant filed the Motion to Dismiss on June 21, 2019 and Plaintiffs’ opposition
 9                papers are currently due on July 5, 2019.
10          3.    Counsel for Plaintiffs has requested additional time to evaluate the Motion to
11                Dismiss and prepare a response, taking into account the exercise of due diligence.
12                Counsel for Defendant has agreed to this request.

13          4.    In light of the foregoing, the parties agree that Plaintiffs shall have up to, and

14                including, July 26, 2019, to respond to the Motion to Dismiss.

15          5.    This is the first request for an extension of time in this regard. This Stipulation is

16                entered into in good faith and not for purposes of delay.

17

18   DATED: June 25, 2019                             DATED: June 25, 2019
19
        /s/ Martin L. Welsh                               /s/ Mark E. Ferrario
20
     THE LAW OFFICE OF HAYES & WELSH                  GREENBERG TRAURIG, LLP
21   Martin L. Welsh, Esq. (Nevada Bar No. 8720)      Mark E. Ferrario, Esq. (Nevada Bar. No. 1625)
     199 N. Arroyo Grande Blvd., Suite 200            Jason K. Hicks, Esq. (Nevada Bar No. 13149)
22   Henderson, Nevada 89074                          10846 Griffith Peak Drive, Ste. 600
                                                      Las Vegas, Nevada 89135
     Telephone: (702) 434-3444                        Telephone: (702) 792-3773
23
     Email: mwelsh@lvlaw.com                          Email: ferrariom@gtlaw.com
24                                                    Email: hicksjk@gtlaw.com
     ///
25   ///                                              Attorneys for Defendant
     ///
26
     ///
27

28
                                                    -2-
 1   LAW OFFICE OF CHRISTOPHER J. GRAY P.C.
     Christopher J. Gray, Esq. (Pro Hac Vice)
 2   360 Lexington Avenue, 14th Floor
 3   New York, New York 10017
     Telephone: (866) 966-9598
 4   Email: chris@investorlawyers.net
     Email: mike@investorlawyers.net
 5

 6   LAW OFFICES OF JOSHUA B. KONS, LLC
     Joshua B. Kons, Esq. (Pro Hac Vice)
 7   100 Pearl Street, 14th Floor
 8   Hartford, CT 06103
     Telephone: (860) 920-5181
 9   Facsimile: (860) 920-5174
     Email: joshuakons@konslaw.com
10

11   Attorneys for Plaintiffs

12

13          IT IS SO ORDERED.
14                                _______________________________________
15                                MIRANDA M. DU

16                                UNITED STATES DISTRICT COURT JUDGE
17                                DATED THIS 27th day of June 2019.
18

19

20

21

22

23

24

25

26

27

28
                                           -3-
